Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 11, 12, and 16 are all the claims pending in the application. 
Claims 1, 11, and 16 are amended.
Claims 1, 2, 11, 12, and 16 are rejected.
The following is a Final Office Action in response to amendments and remarks filed June 2, 2023.

Reissue Applications
Regarding the claim objections, the objections are withdrawn in light of the amendments to the claims.

Regarding the 112(b) rejections, most of the rejections are withdrawn in light of the amendments to the claims.  However, the following rejections are maintained because the amendments have not addressed these rejections.  First, the rejections involving the phrases "left to right" are maintained because the amendments have not addressed these rejections.  Applicant asserts the rejections should be withdrawn because "left to right" is intended to mean scanning organization of items in list.  Examiner respectfully does not find this assertion persuasive because Applicant's remarks do not explain what would be understood to be "left" or "right".   
Second, Applicant asserts the rejections of the phrase "if the length of the activity-segment is less than length of 1" should be withdrawn because the term length of 1 can be interpreted as minutes, hours or days.  Examiner respectfully does not find this assertion persuasive because it is still not clear what unit of measurement should be employed (i.e. minutes, hours, and days are different units of measurement and thus the scope of the claims are not clear).  Please see below for the complete rejections of the claims.

Regarding the 103 rejections, the rejections are maintained for the following reasons.  First, Applicant asserts the cited references do not teach the claimed classifiers, pgs. 18-20 of Remarks dated June 2, 2022.  Examiner respectfully does not find this assertion persuasive because Applicant does not explain how or why the supervised and unsupervised machine learning including cluster analysis, disclosed in Vollmar ¶¶[0027], [0029] would not be within the scope of the claimed classifiers.  It is not clear why the machine learning to determine treatments disclosed by Vollmar is distinct from the classifiers recited in the claims.
Second, Applicant asserts the cited references do not teach scanning the activity sequences left to right, pgs. 20-24 of Remarks dated June 2, 2022.  Examiner respectfully does not find this assertion persuasive because the term left to right is still not clear.  For example, it is not clear whether scanning left to right is intended to mean scanning physical locations or the organization of items in a list.  Please see below for the complete 112(b) rejection.  Since it is not clear what is within the scope of this limitation, it is not clear how the limitation would overcome the cited references.
Third, Applicant asserts Maeda does not disclose identifying anomalous agricultural activity, pgs. 24-28 of Remarks dated June 2, 2022.  Examiner respectfully does not find this assertion persuasive because identifying anomalous agricultural activity is based on a length of the activity-segment is less than length of 1 and it is not clear what is within the scope of this limitation.
Fourth, Applicant asserts Albrecht fails to teach computing a deviation score based on the various parameters claimed, pgs. 28-30 of Remarks dated November 29, 2021.  Examiner respectfully does not find this assertion persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  That is, Vollmar teaches determining changes in a crop protocol based on the various parameters and Albrecht teaches determining a deviation score.  Thus the combination of the references teaches determining a deviation score as claimed.
Accordingly the rejections are maintained, please see below for the complete rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 11, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claims, the independent claims are rejected as indefinite for two reasons.  First, the independent claims are rejected as indefinite because the claims recite (emphasized) "…wherein for fusing the two or more activity-segments, scanning the activity-segments in a sequence from left to right and all activity-segments which are not in a previous list are either merged with largest neighboring satisfiable activity in length or a left activity if both neighbors are of same size and satisfiable…"  This limitation is not clear because the claims do not define what is "left" and what is "right".  That is it is not clear what are "left" activity-segments and what are "right" activity-segments.  For example it is not clear if left and right are referring to physical locations (e.g. physical locations of the farming activities), locations of the activity-segments in a document (e.g. locations of descriptions of activities in a written crop plan or diagram), or some other positional description.  For the purposes of analyzing the claim set, Examiner is interpreting the limitation as requiring the set of activity segments be analyzed in some logical manner.
Second, the independent claims are rejected as indefinite because the claims recite (emphasized):  "… wherein for identifying the anomalous agricultural activity, scanning the activity-segments in a sequence from left to right to tag each short activity-segment as a short segment and based on the position of the activity-segment and the agro-climatic zone based information on whether the agricultural activity associated with the short segment is valid based on associated crop protocol, the short segment is identified as anomalous, and wherein if the length of the activity-segment is less than length of 1, the activity-segment is indicated as the short segment;…"  This limitation is not clear because the claims do not define the unit of measurement for the short segment.  That is, it is not clear what the activity segment must be less than to be a short activity segment because the claims do not recite a relevant unit of measurement (e.g. feet, miles, minutes, hours, etc.).  For the purposes of analyzing the claim set, Examiner is interpreting this limitation as requiring tagging and eliminating activity segment data that is below an amount because the claims recite identifying and ignoring anomalous short activity segments.
Accordingly claims 1, 11, and 16 are rejected under 112(b).  Claims 2 and 12 do not clarify these issue and accordingly are rejected due to their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmar et al., US Pub. No. 2016/0125331, herein referred to as "Vollmar" further in view of Anderson, US Pub. No. 2017/0082442, herein referred to as "Anderson", further in view of Albrecht et al., US Pub. No. 2018/0189954, herein referred to as "Albrecht", further in view of Maeda, US Pub. No. 2014/0278233, herein referred to "Maeda".
Regarding claim 1, Vollmar teaches:
receiving, by a data acquisition module, a plurality of input parameters associated with a farm, the input parameters being crop data (obtains auxiliary information, ¶¶[0026], [0056], including time relative to the growing season and other crop information, ¶¶[0028], [0059]),
location data (monitors location of user device, e.g. ¶¶[0034]-[0036])
and a set of agricultural activity profiles associated with one or more farm personnel for a period of observation (202) (monitors locations of user devices, e.g. ¶¶[0034]-[0036] and each user device is associated with a different employee, ¶[0022], so Vollmar teaches receiving activity profiles of employees); 
determining, by an activity profiler module, at least one agricultural activity based on the set of agricultural activity profiles corresponding to each subset of the period of observation (204) (identifies treatments being performed (e.g. seeding, harvesting), ¶¶[0030]-[0031]; see also ¶[0037] discussing determining user performing agricultural activity using time stamping),
wherein determining the at least one agricultural activity comprises use of classifiers configured to learn and identify an agricultural activity associated with an agricultural activity profile (treatment determination uses supervised and unsupervised machine learning like cluster analysis, ¶¶[0027], [0029]), 
wherein the at least one agricultural activity corresponds to the agricultural activity having a maximum frequency of occurrence identified for the subset of the period or a frequency of occurrence greater than a pre-defined threshold frequency for the subset of the period of observation based on a repository of agro-climatic zone based information (treatment identification is based on time of year relative to the growing season (e.g. the treatment time is late for corn growing season), ¶¶[0028], [0059]), 
and wherein the classifiers are trained to identify the agricultural activity when presented with the agricultural activity profile (treatment determination uses supervised and unsupervised machine learning like cluster analysis, ¶¶[0027], [0029]); 
generating, by an activity sequencing module, an agricultural activity sequence for the period of observation based on the at least one agricultural activity determined for each subset of the period of observation (206) (generates a record of treatments by automatically populating treatment timeslots in a crop plan, ¶¶[0065], [0068]; see also ¶[0067] noting crop plan is a record of past, present and future treatments), 
wherein generating the agricultural activity sequence for the period of observation comprises generating a sequence of activity-segments (records a set of sensor measurements like location, velocity and acceleration, ¶¶[0052]-[0053], to determine the treatment being performed, ¶[0058]), 
the activity-segments being associated with the identified at least one agricultural activity (the sensor measurements are used to determine the treatment, ¶[0058]), 
the subset of the period of observation associated thereof (sensor measurements are taken periodically and are associated with various timestamps, ¶[0054]; see also ¶¶[0037]-[0038] discussing timestamping user locations)
and the location data associated thereof (sensor measurements are associated with location information, ¶[0052]; see also ¶¶[0037]-[0038] discussing timestamping user locations); 
identifying, by an analyzer module, an observed crop protocol based on the agricultural activity sequence generated for the period of observation (208) (the sensor measurements are used to determine the treatment, ¶[0058], and update treatment record with actual treatment values, ¶[0069]; see also Fig. 1 summarizing and ¶¶[0021], [0065] discussing automatically populating and updating a crop plan), 
wherein identifying the observed crop protocol comprises: fusing two or more activity-segments to form an activity-segment sequence based on likeness of the associated at least one agricultural activity (sensor measurements are taken at various times during the treatment, ¶[0054], and are combined to into sets of measurements to determine the likely actual treatment, ¶[0058] and Fig. 4, which is used to update crop plan, ¶[0069]; see also ¶[0030] discussing likelihood of treatment), 
the subset of the period of observation associated thereof, the location data associated thereof (based on time-stamped user locations, ¶¶[0034]-[0037], [0052], [0054]), 
and position of the at least one agricultural activity in the agricultural activity sequence (updates planned treatments with actual treatment values, ¶[0069]), 
wherein for fusing the two or more activity-segments, scanning the activity-segments in a sequence from left to right (analyzes set of sensor measurements, ¶[0058].  Please see the 112(b) rejection of this limitation for a discussion of the interpretation of this claim limitation)
and all activity-segments which are not in a previous list are either merged with largest neighboring satisfiable activity in length or a left activity if both neighbors are of same size and satisfiable (updates planned treatments with actual treatment values, ¶[0069].  Please note, updating the treatment plan would be within the scope of merging activities because the actual treatment values are being merged with the planned treatments), 
wherein if an activity-segment is preceded by a set of activity-segments that are listed in a previous list, then the activity-segment is a satisfiable activity, wherein if at least one activity-segment which is not in the previous list, then the activity-segment is unsatisfiable, and wherein the previous list includes a set of activity-segments occur before the at least one agricultural activity (updates planned treatments with actual treatment values, ¶[0069].  Please note, updating the planned crop protocol is within the scope of this limitation because the activity-segment not being in a previous list would mean it is a changed from the planned treatment (i.e. the planned treatment would not include the different, actual values of the actual treatment plan); 
and identifying and ignoring anomalous agricultural activity in the activity-segment sequence based on length of the activity-segment, position of the activity-segment and the agro-climatic zone based information (distinguishes activities like driving on a road from harvesting based on acceleration, ¶[0061], and auxiliary data like location and weather, ¶[0063]), 
wherein for identifying the anomalous agricultural activity, scanning the activity-segments in a sequence from left to right (analyzes set of sensor measurements, ¶[0058].  Please see the 112(b) rejection of this limitation for a discussion of the interpretation of this claim limitation)
estimating, by the analyzer module, a degree of compliance of the observed crop protocol with reference to a recommended crop protocol available in the repository of agro-climatic zone based information (210) (compares observed values with actual values to perform verification of the values in the crop plan, ¶[0081]; see also ¶[0069] noting the planned treatment is a recommended treatment), 
wherein the repository of agro-climatic zone based information includes a glossary of crops and associated crop protocols for all agro-climatic zones of a country (auxiliary information includes crop plan and region-specific treatments, ¶[0028].  Additionally, please note, the claim element "all agro-climatic zones of a country" does not further limit the scope of the claim because it is nonfunctional descriptive material, see MPEP 2111.05.  That is, Examiner finds that the limitations specifying the particular data is for an entire country does not further limit the scope of the claim because the legal or political boundaries of information being stored does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention1), 
and wherein estimating the degree of compliance of the observed crop protocol comprises: comparing the at least one agricultural activity associated with an activity-segment length in the period of observation with the corresponding at least one agricultural activity in the recommended crop protocol (compares treatment plan with actual times and amounts, ¶[0069]); 
computing a deviation based on difference in duration of the agricultural activity, number of activity-segments in the recommended crop protocol and length of the activity-segment (compares treatment plan with actual times and amounts, ¶[0069]), 
wherein the observed crop protocol and the recommended crop protocol are aligned or have same start time for computing the deviation score (planned and actual treatment plans are aligned because they are associated with the same field identifier, ¶[0067]); 
and concluding on dynamic changes in crop protocol associated with a crop under consideration based on differences between the observed crop protocol and the recommended crop protocol (uses record to update crop plans and generate recommendations, ¶[0024]), 
wherein the dynamic changes in the crop protocol include a list of stages in the recommended crop protocol that do not occur in the observed crop protocol and a list of stages in the observed crop protocol that do not occur in the recommended crop protocol (updates planned treatments with actual treatment values, ¶[0069], and treatment times are compared to weather, e.g. heavy rain or dry spells, ¶[0063]); 
generating, by the analyzer module, an estimated forecast of the at least one agricultural activity based on the estimated degree of compliance (212) (method provides various forecasts like yield forecast, ¶[0023]; see also Fig. 1 showing the process is iterative); 
and updating, by the analyzer module, in the repository of agro-climatic zone based information, the observed crop protocol (uses record to update crop plans and generate recommendations, ¶[0024]; see also ¶[0081] noting records are used for subsequent treatment recommendations), 
wherein updating of the repository of the agro- climatic zone based information provides the farm personnel with the repository that is utilized for optimizing productivity (updates crop plans, ¶[0024].  Please note, the limitation of "provides the farm personnel with the repository that is utilized for optimizing productivity" does not further limit the scope of the claim because it is only the intended use of the updating, see MPEP 2103.I.C. That is, Examiner finds the scope of this limitation only encompasses updating the repository and the farm personnel optimizing productivity is the intended use of the updating), 
and wherein the repository is provided based on continuous building up of the repository of agro-climatic zone based information based on the concluded dynamic changes in the crop protocol and a history of crops grown in all the agro-climatic zones of the country (214) (uses record to update crop plans and generate recommendations, ¶[0024]; see also ¶[0081] noting records are used for subsequent treatment recommendations; see also ¶[0028] noting auxiliary information includes crop plan and region-specific treatments).
However, Vollmar does not teach but Anderson does teach:
and updating, by the analyzer module, in the repository of agro-climatic zone based information, the observed crop protocol as the recommended crop protocol for the crop under consideration if crop yield associated with the observed crop protocol is greater than crop yield associated with the recommended crop protocol (updates harvest plan if yield is significantly greater than predicted yield, ¶[0046]).  
Further, it would have been obvious at the time of filing to combine the activity determination and recording of Vollmar with the updating harvest plans of Anderson because Vollmar explicitly suggests using the system to generate recommendations for future treatments, ¶¶[0024], [0081]; see also MPEP 2143.I.G.  That is, Vollmar teaches recording the actual crop plan and using it for future recommendations.  One of ordinary skill would have recognized a previous crop plan should be replaced with a current one if the current plan produced significantly greater yields, as taught by Anderson.
However the combination of Vollmar and Anderson does not teach but Albrecht does teach:
computing a deviation score based (determines a deviation based on  NDVI values compared to nearby farms, ¶[0060]; see also ¶[0017] defining NDVI).
Further, it would have been obvious at the time of filing to combine the activity determination of Vollmar and Anderson with the NDVI difference determinations of Albrecht because applying known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious, see MPEP 2143.I.D.  That is, Vollmar teaches making recommendations based on yield forecasts, ¶[0023].  One of ordinary skill would have recognized the recommendations could be improved by comparing the farm yields with nearby farms, as taught Albrecht.  For example, if the actual crop plan was closely adhering to the initial crop plan, but was not producing yields similar to neighboring farms, one of ordinary skill would have recognized the crop plan should be changed to align more closely with the plans of neighboring farms.
However the combination of Vollmar, Anderson and Albrecht does teach but Maeda does teach:
wherein for identifying the anomalous agricultural activity to tag each short activity-segment as a short segment and based on the position of the activity-segment and the agro-climatic zone based information on whether the agricultural activity associated with the short segment is valid based on associated crop protocol, the short segment is identified as anomalous, and wherein if the length of the activity-segment is less than length of 1, the activity-segment is indicated as the short segment (deletes portion of position data not included as having a range having high frequency of sloped segments, ¶[0160].  Please note the 112(b) rejection of this limitation to see the interpretation).
Further, it would have been obvious at the time of filing to combine the activity determination of Vollmar, Anderson and Albrecht with the elimination of data representing an agricultural machine is moving to change directions as taught by Maeda because known work in one field of endeavor may prompt variations of it for use in either the same field one based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized that data related to a machine changing directed, i.e. as taught by Maeda in ¶[0160], would not be useful for determining agricultural activities like the treatments in Vollmar, and accordingly would have removed such data, e.g. as taught by Maeda.
Regarding claim 2, the combination of Vollmar, Anderson, Albrecht, and Maeda teaches all the limitations of claim 1 and Vollmar further teaches:
wherein one or more of the plurality of input parameters are obtained from sensors deployed as at least one of (a) wearable devices and (b) farm or farm equipment mounted devices (user devices are wearable devices and devices connected to agricultural equipment, ¶[0043] and Fig. 7).  

Regarding claim 11, Vollmar teaches:
one or more processors (102); and one or more internal data storage devices (106) operatively coupled to the one or more processors (102) for storing instructions configured for execution by the one or more processors (102), the instructions being comprised in (processor and memory, ¶¶[0039], [0084]): 
a data acquisition module (108 a) configured to receive a plurality of input parameters associated with a farm, the input parameters being crop data (obtains auxiliary information, ¶¶[0026], [0056], including time relative to the growing season and other crop information, ¶¶[0028], [0059]), 
location data (monitors location of user device, e.g. ¶¶[0034]-[0036]) 
and a set of agricultural activity profiles associated with one or more farm personnel for a period of observation (monitors locations of user devices, e.g. ¶¶[0034]-[0036] and each user device is associated with a different employee, ¶[0022], so Vollmar teaches receiving activity profiles of employees); 
an activity profiler module (108 b) configured to determine at least one agricultural activity based on the set of agricultural activity profiles corresponding to each subset of the period of observation (identifies treatments being performed (e.g. seeding, harvesting), ¶¶[0030]-[0031]; see also ¶[0037] discussing determining user performing agricultural activity using time stamping), 
the at least one agricultural activity corresponding to the agricultural activity having a maximum frequency of occurrence identified for the subset of the period or a frequency of occurrence greater than a pre-defined threshold frequency for the subset of the period of observation based on a repository of agro-climatic zone based information (108 e) (treatment identification is based on time of year relative to the growing season (e.g. the treatment time is late for corn growing season), ¶¶[0028], [0059]), 
wherein to determine the at least one agricultural activity, the activity profiler module (108 b) uses classifiers configured to learn and identify an agricultural activity associated with an agricultural activity profile (treatment determination uses supervised and unsupervised machine learning like cluster analysis, ¶¶[0027], [0029]), 
and wherein the classifiers are trained to identify the agricultural activity when presented with the agricultural activity profile (treatment determination uses supervised and unsupervised machine learning like cluster analysis, ¶¶[0027], [0029]); 
an activity sequencing module (108 c) configured to generate an agricultural activity sequence for the period of observation based on the at least one agricultural activity determined for each subset of the period of observation (generates a record of treatments by automatically populating treatment timeslots in a crop plan, ¶¶[0065], [0068]; see also ¶[0067] noting crop plan is a record of past, present and future treatments), 
wherein the activity sequencing module (108 c) is further configured to generate the agricultural activity sequence for the period of observation by generating a sequence of activity-segments (records a set of sensor measurements like location, velocity and acceleration, ¶¶[0052]-[0053], to determine the treatment being performed, ¶[0058]), 
the activity-segments being associated with the identified at least one agricultural activity (the sensor measurements are used to determine the treatment, ¶[0058]), 
the subset of the period of observation associated thereof (sensor measurements are taken periodically and are associated with various timestamps, ¶[0054]; see also ¶¶[0037]-[0038] discussing timestamping user locations)
and the location data associated thereof (sensor measurements are associated with location information, ¶[0052]; see also ¶¶[0037]-[0038] discussing timestamping user locations);
and an analyzer module (108 d) configured to: identify an observed crop protocol based on the agricultural activity sequence generated for the period of observation (the sensor measurements are used to determine the treatment, ¶[0058], and update treatment record with actual treatment values, ¶[0069]; see also Fig. 1 summarizing and ¶¶[0021], [0065] discussing automatically populating and updating a crop plan), 
wherein the observed crop protocol is identified by: fusing two or more activity-segments to form an activity-segment sequence based on likeness of the associated at least one agricultural activity, the subset of the period of observation associated thereof (sensor measurements are taken at various times during the treatment, ¶[0054], and are combined to into sets of measurements to determine the likely actual treatment, ¶[0058] and Fig. 4, which is used to update crop plan, ¶[0069]; see also ¶[0030] discussing likelihood of treatment),
the location data associated thereof and position of the at least one agricultural activity in the agricultural activity sequence (based on time-stamped user locations, ¶¶[0034]-[0037], [0052], [0054]), 
wherein for fusing the two or more activity-segments, scanning the activity-segments in a sequence from left to right (analyzes set of sensor measurements, ¶[0058].  Please see the 112(b) rejection of this limitation for a discussion of the interpretation of this claim limitation)
and all activity-segments which are not in a previous list are either merged with largest neighboring satisfiable activity in length or a left activity if both neighbors are of same size and satisfiable (updates planned treatments with actual treatment values, ¶[0069].  Please note, updating the treatment plan would be within the scope of merging activities because the actual treatment values are being merged with the planned treatments), 
wherein if an activity-segment is preceded by a set of activity-segments that are listed in the previous list, then the activity-segment is a satisfiable activity, wherein if at least one activity- segment which is not in the previous list, then the activity-segment is unsatisfiable, and wherein the previous list includes a set of activity-segments occur before the at least one agricultural activity (updates planned treatments with actual treatment values, ¶[0069].  Please note, updating the planned crop protocol is within the scope of this limitation because the activity-segment not being in a previous list would mean it is a changed from the planned treatment (i.e. the planned treatment would not include the different, actual values of the actual treatment plan); 
and identifying and ignoring anomalous agricultural activity in the activity-segment sequence based on length of the activity-segment, position of the activity-segment and the agro-climatic zone based information (distinguishes activities like driving on a road from harvesting based on acceleration, ¶[0061], and auxiliary data like location and weather, ¶[0063]), 
estimate a degree of compliance of the observed crop protocol with reference to a recommended crop protocol available in the repository of agro- climatic zone based information  (compares observed values with actual values to perform verification of the values in the crop plan, ¶[0081]; see also ¶[0069] noting the planned treatment is a recommended treatment), 
wherein the repository of agro-climatic zone based information includes a glossary of crops and associated crop protocols for all agro- climatic zones of a country (auxiliary information includes crop plan and region-specific treatments, ¶[0028].  Additionally, please note, the claim element "all agro-climatic zones of a country" does not further limit the scope of the claim because it is nonfunctional descriptive material, see MPEP 2111.05.  That is, Examiner finds that the limitations specifying the particular data is for an entire country does not further limit the scope of the claim because the legal or political boundaries of information being stored does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention2), 
and wherein the degree of compliance of the observed crop protocol is estimated by: comparing the at least one agricultural activity associated with an activity-segment length in the period of observation with the corresponding at least one agricultural activity in the recommended crop protocol (compares treatment plan with actual times and amounts, ¶[0069]);
computing a deviation based on difference induration of the agricultural activity, number of activity-segments in the recommended crop protocol and length of the activity-segment (compares treatment plan with actual times and amounts, ¶[0069]), 
wherein the observed crop protocol and the recommended crop protocol are aligned or have same start time for computing the deviation score (planned and actual treatment plans are aligned because they are associated with the same field identifier, ¶[0067]); 
and concluding on dynamic changes in crop protocol associated with a crop under consideration based on differences between the observed crop protocol and the recommended crop protocol (uses record to update crop plans and generate recommendations, ¶[0024]),
wherein the dynamic changes in the crop protocol include a list of stages in the recommended crop protocol that do not occur in the observed crop protocol and a list of stages in the observed crop protocol that do not occur in the recommended crop protocol (updates planned treatments with actual treatment values, ¶[0069], and treatment times are compared to weather, e.g. heavy rain or dry spells, ¶[0063]); 
generate an estimated forecast of the at least one agricultural activity based on the estimated degree of compliance (method provides various forecasts like yield forecast, ¶[0023]; see also Fig. 1 showing the process is iterative); 
and update the observed crop protocol in the repository of agro-climatic zone based information (uses record to update crop plans and generate recommendations, ¶[0024]; see also ¶[0081] noting records are used for subsequent treatment recommendations), 
wherein updating of the repository of the agro-climatic zone based information provides the farm personnel with the repository that is utilized for optimizing productivity (updates crop plans, ¶[0024].  Please note, the limitation of "provides the farm personnel with the repository that is utilized for optimizing productivity" does not further limit the scope of the claim because it is only the intended use of the updating, see MPEP 2103.I.C. That is, Examiner finds the scope of this limitation only encompasses updating the repository and the farm personnel optimizing productivity is the intended use of the updating),
and wherein the repository is provided based on continuous building up of the repository of agro-climatic zone based information based on the concluded dynamic changes in the crop protocol and a history of crops grown in all the agro-climatic zones of the country  (uses record to update crop plans and generate recommendations, ¶[0024]; see also ¶[0081] noting records are used for subsequent treatment recommendations; see also ¶[0028] noting auxiliary information includes crop plan and region-specific treatments).  
However, Vollmar does not teach but Anderson does teach:
and update the observed crop protocol as the recommended crop protocol for the crop under consideration if crop yield associated with the observed crop protocol is greater than crop yield associated with the recommended crop protocol (updates harvest plan if yield is significantly greater than predicted yield, ¶[0046]).  
Further, it would have been obvious at the time of filing to combine the activity determination and recording of Vollmar with the updating harvest plans of Anderson because Vollmar explicitly suggests using the system to generate recommendations for future treatments, ¶¶[0024], [0081]; see also MPEP 2143.I.G.  That is, Vollmar teaches recording the actual crop plan and using it for future recommendations.  One of ordinary skill would have recognized a previous crop plan should be replaced with a current one if the current plan produced significantly greater yields, as taught by Anderson.
However the combination of Vollmar and Anderson does not teach but Albrecht does teach:
computing a deviation score based (determines a deviation based on  NDVI values compared to nearby farms, ¶[0060]; see also ¶[0017] defining NDVI).
Further, it would have been obvious at the time of filing to combine the activity determination of Vollmar and Anderson with the NDVI difference determinations of Albrecht because applying known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious, see MPEP 2143.I.D.  That is, Vollmar teaches making recommendations based on yield forecasts, ¶[0023].  One of ordinary skill would have recognized the recommendations could be improved by comparing the farm yields with nearby farms, as taught Albrecht.  For example, if the actual crop plan was closely adhering to the initial crop plan, but was not producing yields similar to neighboring farms, one of ordinary skill would have recognized the crop plan should be changed to align more closely with the plans of neighboring farms.
However the combination of Vollmar, Anderson and Albrecht does teach but Maeda does teach:
wherein for identifying the anomalous agricultural activity to tag each short activity-segment as a short segment and based on the position of the activity-segment and the agro-climatic zone based information on whether the agricultural activity associated with the short segment is valid based on associated crop protocol, the short segment is identified as anomalous, and wherein if the length of the activity-segment is less than length of 1, the activity-segment is indicated as the short segment (deletes portion of position data not included as having a range having high frequency of sloped segments, ¶[0160].  Please note the 112(b) rejection of this limitation to see the interpretation).
Further, it would have been obvious at the time of filing to combine the activity determination of Vollmar, Anderson and Albrecht with the elimination of data representing an agricultural machine is moving to change directions as taught by Maeda because known work in one field of endeavor may prompt variations of it for use in either the same field one based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized that data related to a machine changing directed, i.e. as taught by Maeda in ¶[0160], would not be useful for determining agricultural activities like the treatments in Vollmar, and accordingly would have removed such data, e.g. as taught by Maeda.
Regarding claim 12, the combination of Vollmar, Anderson, Albrecht and Maeda teaches all the limitations of claim 11 and Vollmar further teaches:
wherein one or more of the plurality of input parameters are obtained from sensors deployed as at least one of (a) wearable devices and (b) farm or farm equipment mounted devices (user devices are wearable devices and devices connected to agricultural equipment, ¶[0043] and Fig. 7).  

Regarding claim 16, Vollmar teaches:
A computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to (processor and memory, ¶¶[0039], [0084]): 
receive a plurality of input parameters associated with a farm, the input parameters being crop data (obtains auxiliary information, ¶¶[0026], [0056], including time relative to the growing season and other crop information, ¶¶[0028], [0059]), 
location data (monitors location of user device, e.g. ¶¶[0034]-[0036])
and a set of agricultural activity profiles associated with one or more farm personnel for a period of observation (202) (monitors locations of user devices, e.g. ¶¶[0034]-[0036] and each user device is associated with a different employee, ¶[0022], so Vollmar teaches receiving activity profiles of employees); 
determine at least one agricultural activity based on the set of agricultural activity profiles corresponding to each subset of the period of observation (identifies treatments being performed (e.g. seeding, harvesting), ¶¶[0030]-[0031]; see also ¶[0037] discussing determining user performing agricultural activity using time stamping), 
wherein to determine the at least one agricultural activity, classifiers configured to learn and identify an agricultural activity associated with an agricultural activity profile are used (treatment determination uses supervised and unsupervised machine learning like cluster analysis, ¶¶[0027], [0029]), 
wherein the at least one agricultural activity corresponds to the agricultural activity having a maximum frequency of occurrence identified for the subset of the period or a frequency of occurrence greater than a pre-defined threshold frequency for the subset of the period of observation based on a repository of agro-climatic zone based information (treatment identification is based on time of year relative to the growing season (e.g. the treatment time is late for corn growing season), ¶¶[0028], [0059]), 
and wherein the classifiers are trained to identify the agricultural activity when presented with the agricultural activity profile (treatment determination uses supervised and unsupervised machine learning like cluster analysis, ¶¶[0027], [0029]); 
generate an agricultural activity sequence for the period of observation based on the at least one agricultural activity determined for each subset of the period of observation (generates a record of treatments by automatically populating treatment timeslots in a crop plan, ¶¶[0065], [0068]; see also ¶[0067] noting crop plan is a record of past, present and future treatments), 
wherein the agricultural activity sequence is generated for the period of observation by generating a sequence of activity-segments (records a set of sensor measurements like location, velocity and acceleration, ¶¶[0052]-[0053], to determine the treatment being performed, ¶[0058]), 
the activity-segments being associated with the identified at least one agricultural activity (the sensor measurements are used to determine the treatment, ¶[0058]), 
the subset of the period of observation associated thereof (sensor measurements are taken periodically and are associated with various timestamps, ¶[0054]; see also ¶¶[0037]-[0038] discussing timestamping user locations)
and the location data associated thereof (sensor measurements are associated with location information, ¶[0052]; see also ¶¶[0037]-[0038] discussing timestamping user locations); 
identify an observed crop protocol based on the agricultural activity sequence generated for the period of observation (the sensor measurements are used to determine the treatment, ¶[0058], and update treatment record with actual treatment values, ¶[0069]; see also Fig. 1 summarizing and ¶¶[0021], [0065] discussing automatically populating and updating a crop plan), 
wherein the observed crop protocol is identified by: fusing two or more activity-segments to form an activity-segment sequence based on likeness of the associated at least one agricultural activity (sensor measurements are taken at various times during the treatment, ¶[0054], and are combined to into sets of measurements to determine the likely actual treatment, ¶[0058] and Fig. 4, which is used to update crop plan, ¶[0069]; see also ¶[0030] discussing likelihood of treatment), 
the subset of the period of observation associated thereof 
the location data associated thereof (based on time-stamped user locations, ¶¶[0034]-[0037], [0052], [0054]), 
and position of the at least one agricultural activity in the agricultural activity sequence (updates planned treatments with actual treatment values, ¶[0069]), 
wherein for fusing the two or more activity-segments, scanning the activity-segments in a sequence from left to right (analyzes set of sensor measurements, ¶[0058].  Please see the 112(b) rejection of this limitation for a discussion of the interpretation of this claim limitation)
and all activity-segments which are not in a previous list are either merged with largest neighboring satisfiable activity in length or a left activity if both neighbors are of same size and satisfiable (updates planned treatments with actual treatment values, ¶[0069].  Please note updating the treatment plan would be within the scope of merging activities because the actual treatment values are being merged with the planned treatments), 
wherein if an activity-segment is preceded by a set of activity-segments that are listed in the previous list, then the activity-segment is a satisfiable activity, wherein if at least one activity- segment which is not in the previous list, then the activity-segment is unsatisfiable, and wherein the previous list includes a set of activity-segments occur before the at least one agricultural activity (updates planned treatments with actual treatment values, ¶[0069].  Please note, updating the planned crop protocol is within the scope of this limitation because the activity-segment not being in a previous list would mean it is a changed from the planned treatment (i.e. the planned treatment would not include the different, actual values of the actual treatment plan); 
and identifying and ignoring anomalous agricultural activity in the activity-segment sequence based on length of the activity-segment, position of the activity-segment and the agro-climatic zone based information (distinguishes activities like driving on a road from harvesting based on acceleration, ¶[0061], and auxiliary data like location and weather, ¶[0063]), 
wherein for identifying the anomalous agricultural activity, scanning the activity-segments in a sequence from left to right (analyzes set of sensor measurements, ¶[0058].  Please see the 112(b) rejection of this limitation for a discussion of the interpretation of this claim limitation)
estimate a degree of compliance of the observed crop protocol with reference to a recommended crop protocol available in the repository of agro-climatic zone based information (compares observed values with actual values to perform verification of the values in the crop plan, ¶[0081]; see also ¶[0069] noting the planned treatment is a recommended treatment), 
wherein the repository of agro-climatic zone based information includes a glossary of crops and associated crop protocols for all agro-climatic zones of a country (auxiliary information includes crop plan and region-specific treatments, ¶[0028].  Additionally, please note, the claim element "all agro-climatic zones of a country" does not further limit the scope of the claim because it is nonfunctional descriptive material, see MPEP 2111.05.  That is, Examiner finds that the limitations specifying the particular data is for an entire country does not further limit the scope of the claim because the legal or political boundaries of information being stored does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention3), 
and wherein the degree of compliance of the observed crop protocol is estimated by: comparing the at least one agricultural activity associated with an activity-segment length in the period of observation with the corresponding at least one agricultural activity in the recommended crop protocol  (compares treatment plan with actual times and amounts, ¶[0069]); 
computing a deviation based on difference in duration of the agricultural activity, number of activity-segments in the recommended crop protocol and length of the activity-segment  (compares treatment plan with actual times and amounts, ¶[0069]),
wherein the observed crop protocol and the recommended crop protocol are aligned or have same start time for computing the deviation score (planned and actual treatment plans are aligned because they are associated with the same field identifier, ¶[0067]); 
and concluding on dynamic changes in crop protocol associated with a crop under consideration based on differences between the observed crop protocol and the recommended crop protocol (uses record to update crop plans and generate recommendations, ¶[0024]), 
wherein the dynamic changes in the crop protocol include a list of stages in the recommended crop protocol that do not occur in the observed crop protocol and a list of stages in the observed crop protocol that do not occur in the recommended crop protocol (updates planned treatments with actual treatment values, ¶[0069], and treatment times are compared to weather, e.g. heavy rain or dry spells, ¶[0063]); 
generate an estimated forecast of the at least one agricultural activity based on the estimated degree of compliance (method provides various forecasts like yield forecast, ¶[0023]; see also Fig. 1 showing the process is iterative); 
and update the observed crop protocol as the recommended crop protocol, in the repository of agro-climatic zone based information (uses record to update crop plans and generate recommendations, ¶[0024]; see also ¶[0081] noting records are used for subsequent treatment recommendations), 
wherein updating of the repository of the agro-climatic zone based information provides the farm personnel with the repository that is utilized for optimizing productivity (updates crop plans, ¶[0024].  Please note, the limitation of "provides the farm personnel with the repository that is utilized for optimizing productivity" does not further limit the scope of the claim because it is only the intended use of the updating, see MPEP 2103.I.C. That is, Examiner finds the scope of this limitation only encompasses updating the repository and the farm personnel optimizing productivity is the intended use of the updating), 
and wherein the repository is provided based on continuous building up of the repository of agro-climatic zone based information based on the concluded dynamic changes in the crop protocol and a history of crops grown in all the agro- climatic zones of the country (uses record to update crop plans and generate recommendations, ¶[0024]; see also ¶[0081] noting records are used for subsequent treatment recommendations; see also ¶[0028] noting auxiliary information includes crop plan and region-specific treatments).  
However, Vollmar does not teach but Anderson does teach:
and update the observed crop protocol as the recommended crop protocol for the crop under consideration if crop yield associated with the observed crop protocol is greater than crop yield associated with the recommended crop protocol (updates harvest plan if yield is significantly greater than predicted yield, ¶[0046]).  
Further, it would have been obvious at the time of filing to combine the activity determination and recording of Vollmar with the updating harvest plans of Anderson because Vollmar explicitly suggests using the system to generate recommendations for future treatments, ¶¶[0024], [0081]; see also MPEP 2143.I.G.  That is, Vollmar teaches recording the actual crop plan and using it for future recommendations.  One of ordinary skill would have recognized a previous crop plan should be replaced with a current one if the current plan produced significantly greater yields, as taught by Anderson.
However the combination of Vollmar and Anderson does not teach but Albrecht does teach:
computing a deviation score based (determines a deviation based on  NDVI values compared to nearby farms, ¶[0060]; see also ¶[0017] defining NDVI).
 Further, it would have been obvious at the time of filing to combine the activity determination of Vollmar and Anderson with the NDVI difference determinations of Albrecht because applying known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious, see MPEP 2143.I.D.  That is, Vollmar teaches making recommendations based on yield forecasts, ¶[0023].  One of ordinary skill would have recognized the recommendations could be improved by comparing the farm yields with nearby farms, as taught Albrecht.  For example, if the actual crop plan was closely adhering to the initial crop plan, but was not producing yields similar to neighboring farms, one of ordinary skill would have recognized the crop plan should be changed to align more closely with the plans of neighboring farms.
However the combination of Vollmar, Anderson and Albrecht does teach but Maeda does teach:
wherein for identifying the anomalous agricultural activity to tag each short activity-segment as a short segment and based on the position of the activity-segment and the agro-climatic zone based information on whether the agricultural activity associated with the short segment is valid based on associated crop protocol, the short segment is identified as anomalous, and wherein if the length of the activity-segment is less than length of 1, the activity-segment is indicated as the short segment (deletes portion of position data not included as having a range having high frequency of sloped segments, ¶[0160].  Please note the 112(b) rejection of this limitation to see the interpretation).
Further, it would have been obvious at the time of filing to combine the activity determination of Vollmar, Anderson and Albrecht with the elimination of data representing an agricultural machine is moving to change directions as taught by Maeda because known work in one field of endeavor may prompt variations of it for use in either the same field one based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized that data related to a machine changing directed, i.e. as taught by Maeda in ¶[0160], would not be useful for determining agricultural activities like the treatments in Vollmar, and accordingly would have removed such data, e.g. as taught by Maeda.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alternatively, Examiner finds the limitation "all agro-climatic zones of a country" would have been obvious at the time of filing in light of the teachings of Vollmar because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  That is, Vollmar teaches using auxiliary information including crop plan and region-specific treatments, ¶[0028].  Examiner finds that that obtaining information from a broader source (i.e. duplicating the dataset such that it covers all agro-climatic zones of a country) would not produce new and unexpected results.
        2 Alternatively, Examiner finds the limitation "all agro-climatic zones of a country" would have been obvious at the time of filing in light of the teachings of Vollmar because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  That is, Vollmar teaches using auxiliary information including crop plan and region-specific treatments, ¶[0028].  Examiner finds that that obtaining information from a broader source (i.e. duplicating the dataset such that it covers all agro-climatic zones of a country) would not produce new and unexpected results.
        3 Alternatively, Examiner finds the limitation "all agro-climatic zones of a country" would have been obvious at the time of filing in light of the teachings of Vollmar because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  That is, Vollmar teaches using auxiliary information including crop plan and region-specific treatments, ¶[0028].  Examiner finds that that obtaining information from a broader source (i.e. duplicating the dataset such that it covers all agro-climatic zones of a country) would not produce new and unexpected results.